Citation Nr: 1343106	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to July 1992, to include service in Southwest Asia.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2004 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was before the Board in January 2012 when it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a November 2013 Informal Hearing Presentation and VA treatment records dated from July 2006 to August 2012.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As noted by the Board in January 2012, the Veteran's accredited representative has raised a claim for an increased rating for his bipolar disorder beyond the current 10 percent rating.  See December 2011 Informal Hearing Presentation.  This matter is once again referred to the Agency of Original Jurisdiction for appropriate action.

The issue of entitlement to service connection for CFS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic disability of the neck was not shown in service, arthritis of the neck was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current neck disability is related to any event, injury, or disease during service.

2.  A chronic disability of the low back was not shown in service, arthritis of the low back was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current low back disability is related to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

1.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date or the award of benefits will be assigned if service connection is awarded must be included. Id.   

Regarding the claims decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a March 2006 letter, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2006.  Nothing more was required. 

VA has also complied with its duty to assist the Veteran in the development of his claims.  All available service treatment records (STRs) and identified post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; and, the Board is also unaware of any such evidence. 

In addition, the appropriate VA medical opinions addressing the etiology of the Veteran's claimed neck and low back disabilities has been obtained.  Most recently, as directed by the January 2012 Board remand, VA medical opinions were obtained in February 2012.  The VA Disability Benefits Questionnaire (DBQ) report reflects that the examiner reviewed the Veteran's medical history and lay statements as contained in the VBMS file and examined the Veteran before rendering an opinion.  The opinion included the rationale that was used to support the physician's conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see also Walker, supra.  
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, to include the VVA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Veteran contends he has neck and low back disabilities that are attributable to the same in-service injury.  See July 2003 claim.  He has complained of persistent back and neck pain symptoms since this injury.  See April 2006 VA examination report and March 2008 VA Form 9.

STRs show that the Veteran was seen in September 1978 for lumbar muscle strain.  He was prescribed muscle relaxants and bed rest for four days.  He was again seen in January 1987 for complaints of low back spasms.  However, subsequent STRs are negative for complaints, treatment, or diagnoses of any neck or low back or disability.  In fact, in December 1987, he specifically denied ever having or having then recurrent back pain, swollen or painful joints, arthritis and bone, joint or other deformity.  Clinical evaluations of the neck and spine at that time were normal.  In a June 1992 dental health questionnaire, he denied ever having or having then arthritis or painful joints.  

Following service, a October 2000 VA outpatient treatment record notes the Veteran's complaints of intermittent low back pain for many years and an impression of lumbar muscle spasm with decreased sensation of the nerves in the left foot.  A November 2000 VA X-ray report notes a diagnosis of degenerative joint disease of the cervical spine.  A December 2000 VA X-ray report notes a diagnosis of degenerative osteoarthritis of the lumbar spine.

An April 2006 VA examination report shows findings of degenerative arthritis of the lumbosacral spine and degenerative arthritis of the cervical spine, most marked at the C5-C6 level.  The examiner did not provide any medical comment or opinion on the etiology of these present low back and cervical spine disorders.

A February 2012 VA back conditions and neck conditions DBQ reports note the Veteran's history of a back injury in 1978 and subsequent complaints of back and neck pain.  After reviewing the claims file (including the STRs and lay statements) and examining the Veteran, the examiner noted diagnoses of degenerative joint disease of the lumbar spine and mild to moderate degenerative cervical spondylosis.  The examiner opined that these disabilities did not have their clinical onset during the Veteran's period of service, and are not otherwise related to his service.  Rather, these disabilities are age related.  The examiner noted that there were no findings pertinent to these disabilities noted in service.

The evidence of record also includes VA treatment records dated from 2006 to 2012, which show complaints of and treatment for neck and low back disabilities.  None of the records include an opinion relating these problems to the Veteran's active service.

The medical evidence of record shows that neck and low back disabilities have been diagnosed.  However, while the Veteran's STRs confirm his claimed 1978 treatment for low back complaints as well as one subsequent occasion of treatment for similar complaints in 1987, the Veteran specifically denied recurrent back pain and other musculoskeletal problem (except a fracture of the clavicle when he was 12 years old) in December 1987 and denied arthritis or joint problems in June 1992.  Moreover, in December 1987, clinical evaluations of the neck and spine were normal.  The first medical evidence of neck and low back disabilities is more than eight years after service, in 2000.  Indeed, while not necessarily outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's recent statements reporting a long history of back and neck symptoms are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his cervical and/or lumbar spine.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, the Veteran's 1992 claim for benefits identified a single problem related to his now service connected bipolar disorder, but there was no mention his back or neck.  In a June 1992 dental health questionnaire, he denied arthritis or painful joints.  Based upon the language and context of the claim, especially since the Veteran reported having ongoing psychiatric problem since service, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of the neck and back at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  

In sum, there is no evidence of a chronic neck or low back disorder, or the diagnosis of a degenerative process of the spine (including arthritis), until many years post-service.  Such also tends to run afoul of the assertion of continuity of symptomatology.  The Board again notes that there was no mention of his neck or back when he filed his claim for benefits in 1992.  Service connection on a direct basis under 3.303(a), a presumptive basis under 3.307 and 3.309(a), or the basis of continuity of symptomatology under 3.303(b) has not been established.  

As to the etiology of current neck and low back disabilities, the Board finds that the February 2012 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file (including STRs and lay statements) and examination of the Veteran and supports its conclusions with rationale.  The VA examiner considered the Veteran's history of in-service accident and treatment, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that the Veteran's neck and low back disabilities were less likely than not incurred in or caused by service (to include the injury in 1978).  There is no medical opinion to the contrary.

The Board has not overlooked the Veteran's contentions provided in support of his claims.  There is little question that the Veteran sustained an injury to his back during service.  Such is documented in the record.  Consideration has also been given to the Veteran's contentions that he has experienced pain since service.  The fact that there is no diagnosis of neck or low back disability until 2000 does not necessarily go against the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, and rather crucially, a VA examiner determined that the Veteran's history of chronic pain since service was not related to his current diagnoses of neck and low back disability.  Rationale was again provided and an alternative etiology (advancing age) was provided.  Element (3) of the Savage analysis has not been met.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnoses of neck and low back disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Identifying/diagnosing the presence of neck and low back disability necessitates testing, to include X-ray studies, to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of neck and low back pain, there is no indication that the Veteran is competent to etiologically to associate this pain to diagnosable disabilities.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Conversely, the VA examiner has the requisite medical training, expertise and credentials needed to render a medical opinion in this case.  As noted above, the February 2012 VA examiner, while noting the Veteran's ongoing complaints of pain since the documented 1978 injury, essentially opined that there was nothing in the Veteran's STRs that would be pertinent to his current neck and low back disabilities (arthritis and spondylosis).  Rather, he opined that these are age-related disabilities.  

In sum, service connection for neck and low back disabilities is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and in fact has resolved reasonable doubt in the Veteran's favor in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a neck disability is denied. 

Service connection for a low back disability is denied.





REMAND

The Veteran contends he has a condition of fatigue, restlessness, and forgetfulness that was caused by the Gulf War.  See July 2003 VA Form 21-526.  

In the Board's January 2012 remand, the Board instructed the originating agency (in pertinent part) to obtain an opinion as to the nature and etiology of the Veteran's claimed CFS, including consideration of the Gulf War presumption under 38 C.F.R. § 3.317.  In particular, the examiner was to provide an opinion on the nature and etiology of the Veteran's complaints involving fatigue, restlessness and forgetfulness, as follows: 

(a) Whether there are any objective indications (signs) of chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests; and

(b) Whether the complaints of fatigue, restlessness and forgetfulness represent a "medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms."  In responding, specifically assess whether the Veteran can be diagnosed with chronic fatigue syndrome. 

The Veteran underwent a VA examination in February 2012; however, the examination was titled "Infectious Diseases (Other Than HIV-Related Illness, Chronic Fatigue Syndrome or Tuberculosis)."  Moreover, while the VA examiner opined that the Veteran does not have CFS (or any infectious disease), the examination report failed to address all the criteria listed in the regulatory definition of CFS.  Moreover, the examiner failed to provide an opinion as to whether there are any objective indications (signs) of chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis.  Therefore, the February 2012 VA DBQ findings are insufficient for the Board to adjudicate the Veteran's claim.

For VA purposes, the diagnosis CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a (2013). 

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Given that the originating agency did not comply with the Board's remand instructions, and because the Veteran has not withdrawn his claim, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his complaints of fatigue, restlessness and/or forgetfulness, to include whether a diagnosis of chronic fatigue syndrome is appropriate.  The claims file and VVA file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should ascertain the Veteran's work history, including the number of jobs worked simultaneously and the hours worked per week. 

In addressing the questions below, the examiner should refer to the following regulatory requirements for a diagnosis of chronic fatigue syndrome: 

For VA purposes, the diagnosis of chronic fatigue syndrome requires: 

(1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and 

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and 

(3) six or more of the following (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage), (viii) migratory joint pains, (ix) neuropsychological symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2013). 

Based upon a review of the evidence of record, the clinical examination, and any laboratory tests accomplished, the examiner should state for the record:

a. Whether there is a 50 percent or better probability that the Veteran has chronic fatigue syndrome or at any time during the appeal (under the criteria listed above).  It is imperative that the physician address the presence or absence of the objective manifestations of chronic fatigue syndrome as set forth in the regulation cited above.  All opinions should be supported by reference to the pertinent evidence of record and the clinical evaluation. 

b. Whether any symptom of fatigue, restlessness and/or forgetfulness is attributed to a known clinical diagnosis other than chronic fatigue syndrome, the examiner must state whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder originated during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given.  


c. Whether there are any objective indications (signs) of chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests.

The rationale for all opinions expressed must be provided. 

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

3. Then, readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


